

116 S3892 IS: Hong Kong Victims of Communism Support Act
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3892IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize lifetime residents of Hong Kong to apply for asylum in the United States, and for other purposes.1.Short titleThis Act may be cited as the Hong Kong Victims of Communism Support Act.2.Sense of Congress; statement of policy(a)Sense of CongressIt is the sense of Congress that—(1)Hong Kong has flourished as a bastion of freedom because of—(A)the rule of law and autonomous status afforded under the Hong Kong Basic Law, adopted by the National People’s Congress on April 4, 1990, and effective since July 1, 1997; and (B)the enterprising and free people of Hong Kong; and(2)the direct imposition of national security legislation on Hong Kong, adopted by the National People’s Congress on May 28, 2020—(A)lies in direct conflict with the principles of the legally binding, United Nations-registered Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing December 19, 1984;(B)dramatically erodes the autonomy of Hong Kong; and (C)curtails the liberties of the people of Hong Kong.(b)Statement of policyIt is the policy of the United States to provide support for the refugees and asylum seekers who share the principles of liberty enshrined in the Constitution of the United States and are fleeing Hong Kong due to actions the People’s Republic of China has taken to undermine Hong Kong’s high-degree of autonomy afforded under the Basic Law and the Sino-British Joint Declaration.3.Eligibility for asylum(a)Defined termIn this section, the term Hong Konger means any individual who—(1)has enjoyed the right of abode in the Hong Kong Special Administrative Region since birth under the Immigration Ordinance (Chapter 115, Laws of Hong Kong); and (2)has maintained continuous residency in Hong Kong since birth.(b)In generalNotwithstanding paragraph (1) of section 208(b) of the Immigration and Nationality Act (8 U.S.C. 1158(b)), any Hong Konger—(1)shall be deemed to be eligible for asylum in the United States unless he or she is described in paragraph (2) of such section 208(b); and(2)may apply for asylum at the United States Consulate General in Hong Kong and Macau before the date referred to in subsection (c).(c)SunsetThis section shall have no force or effect beginning on the date on which the Secretary of State certifies to Congress that Hong Kong has regained a high degree of autonomy to warrant differential treatment under United States law consistent with reporting requirements under sections 205 and 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5725 and 5731).4.Treatment of Hong Kong applicants for asylumConsistent with section 206 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5726), and notwithstanding any other provision of law, any application for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), including any application authorized under section 3(b) of this Act, which was submitted by an otherwise qualified applicant who resided in the Hong Kong Special Administrative Region in 2014 or later may not be denied primarily on the basis of the applicant's subjection to politically motivated arrest, detention, or other adverse government action.5.Consultation requirementThe Secretary of Homeland Security and the Attorney General shall consult with the Director of National Intelligence and the Secretary of State regarding any risks to national security associated with granting asylum to a permanent resident of the Hong Kong Special Administrative Region that meets the eligibility requirements under section 3(b). 6.StrategyNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall develop a strategy for providing support and technical assistance to the United Kingdom of Great Britain and Northern Ireland, the Republic of China (Taiwan), the countries surrounding Hong Kong Special Administrative Region, and any other country offering to provide migration services and asylum to eligible Permanent Residents of the Hong Kong Special Administrative Region, which shall—(1)identify the types of support and technical assistance required by such countries;(2)identify the existing United States Government resources and authorities to provide support and technical assistance to such countries;(3)identify any gaps in resources or authorities to provide support and technical assistance to such countries; and(4)assess how the efforts of the United States to accept asylees from Hong Kong and provide support and technical assistance to countries offering to provide migration services and asylum to the people of Hong Kong is impacting the interests and foreign policy of the People’s Republic of China.